Order entered November 20, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00604-CR

                        ALAN LEE WASHINGTON, Appellant

                                          V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F12-57841-R

                                       ORDER
      Pending is appellant Alan Lee Washington’s “Petition for Complete Copy of Trial

Transcripts.” The motion is DENIED.


                                                 /s/   LANA MYERS
                                                       JUSTICE